Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61370878, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 Application 61370878 does not provide support for a flexible bag with first and second liquid distribution elements; the provisional application provides support for “bag” (pg. 13, pg. 19) and “filter” (pg. 14). 
Drawings
The drawings (Figures 4a-c) are objected to under 37 CFR 1.83(a) because they do not clearly show which bars correspond to which pH.  The Figures are blurry and it is not clear which bars on the graph correspond to which pH they fail to show the pH levels 7.4, 5.0, and 9.0 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “an interior compartment of the chromatography column”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously defines “the interior compartment of the chromatographic medium” and “an interior compartment for chromatographic medium”.  It is therefore not clear if these interior compartments are all the same or are different compartments.  Claims 5-7 and 11-13 are rejected as well since they depend on claim 1.  
In regard to claims 11-12, the limitations “said flexible bag” and “the flexible bag” lack antecedent basis.  It is not clear if this is the flexible bag containing wet medium or hydraulic fluid. 
Claim Rejections - 35 USC § 103
Claims 1, 6-7, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2008/0217248 by Gebauer (Gebauer) in view of U.S. Patent Publication No. 2004/0182789 by Gill et al. (Gill).
	In regards to claims 1 and 6, Gebauer teaches a method of packing a chromatography column with a flexible bag configured for containing a chromatographic medium (abstract; [0016]; [0078]).  Gebauer teaches the chromatography column comprises a housing (abstract; [0016]; [0078]). 
Gebauer teaches inserting the flexible bag into the housing of the chromatography column ([0016]; [0078]).  Gebauer teaches the flexible bag comprises an exterior wall of a non-porous material attached to both a first liquid distribution element and a second liquid distribution element at respective opposed ends of said exterior wall defining an interior compartment for chromatographic medium therein (Figure 2, tubular housing 111, filter 104, filter 106; [0059]).  Gebauer teaches said first liquid distribution element facing said second liquid distribution element (Figure 2, filter 104, filter 106; [0059]).  Gebauer teaches the first liquid distribution element being welded or molded to the exterior wall (Figure 2, tubular housing 111, filter 104, filter 106; [0059]); both the first and second liquid distribution elements are molded to the exterior wall as they are joined together and assume a certain shape.  
Gebauer teaches a medium filling port fluidically connected to the interior compartment (Figure 2, first port 133; [0064]).  
Gebauer teaches a first end piece and a second end piece attached to said exterior wall and adjacent to the first liquid distribution element and the second liquid distribution element 
Gebauer teaches the first liquid distribution element and the second liquid distribution element is a filter (Figure 2, tubular housing 111, filter 104, filter 106; [0059]).  Gebauer teaches the first and second liquid distribution elements include pores that are porous to liquids and do not allow the chromatographic medium to pass through into a chamber of the chromatography column (Figure 2, tubular housing 111, filter 104, filter 106; [0059]).  
Gebauer teaches closing the column housing ([0059]). 
 Gebauer teaches forming or compressing a packed bed in the interior compartment of the chromatographic medium ([0062]). 
Gebauer teaches the flexible bag contains wet medium (abstract; [0003]-[0004]; [0016]).  Gebauer teaches the column housing is rigid and the packed bed is formed or compressed by axial compression of the interior compartment of the flexible bag ([0016]; [0062]). 
Gebauer teaches the system comprises a hydraulic system ([0056]; [0009]).  Gebauer teaches the packed bed is formed by compressing the chamber ([0062]).  Gebauer does not explicitly teach a hydraulic chamber and forming the packed bed by filling chamber with a hydraulic fluid.  Gebauer does not explicitly teach the interior compartment of the chromatography column comprises a hydraulic chamber.  It would be obvious to one of ordinary skill in the art at the time of the invention that the hydraulic system comprises a chamber which is filled with hydraulic fluid and compresses the packed bed. 

	Gill teaches a method of packing a chromatography column (abstract).  Further, Gill teaches the hydraulic chamber is a flexible bag ([0036]).  Gill teaches the hydraulic chamber is a flexible bag which creates a bias on the packing medium ([0036]).  Gill teaches axial compression of the packing medium ([0036]).  Gill teaches the bag comprises a second compartment and the packed bed is formed or compressed by filling said second compartment with a hydraulic fluid ([0036]; reading on claim 6).
	It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate the hydraulic chamber flexible bag, as taught by Gill, in the method of packing a chromatography column of Gebauer as it is a known hydraulic system for axially compressing chromatography medium.   
	In regards to claim 7, Gebauer teaches the chromatography column comprises a movable piston or adapter and the packed bed is formed or compressed by axial movement of said piston or adapter ([0062]).
	In regards to claim 11, Gebauer teaches a consolidated bed of chromatographic medium is formed ([0062]).  Gebauer teaches loading a chemical or cell onto said consolidated bed or fluidized bed ([0011]; [0057]; [0064]).  Gebauer teaches removing said flexible bag from the chamber of said chromatography column for storage and/or transport ([0016]; [0078]). 
	In regards to claim 12, Gebauer teaches the limitations as noted above.  Further, Gebauer teaches the flexible bag can be replaced ([0016]).  Gebauer teaches a disposable bag ([0014]).  Gebauer teaches the column housing is re-usable ([0016]). 

	In regards to claim 13, Gebauer teaches said chemical is a peptide ([0011]; [0057]; [0064]). 
Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. 
The Examiner has checked the drawing amendments submitted on 8/31/2020.  These drawings are not acceptable.  While the drawings have been amended to include the pH levels, the amendments are not acceptable.  The drawings (Figures 4a-c) are objected to under 37 CFR 1.83(a) because they do not clearly show which bars correspond to which pH.  The Figures are blurry and it is not clear which bars on the graph correspond to which pH they fail to show the pH levels 7.4, 5.0, and 9.0 as described in the specification.  
In regard to the Applicant’s argument that the cited prior art does not teach the claimed “separate flexible bag” disposed in an “interior compartment” of a “flexible bag” or “chromatography column” as depicted in Figures 2A-C of the instant specification; Gebauer in view of Gill does not teach the “hydraulic chamber is its own flexible bag”; Gill teaches applying pressure by a hydraulic system to bias the plate; Gill does not teach the hydraulic system is its own separate flexible bag disposed in an interior compartment of a flexible bag or chromatography column; the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Gill teaches a hydraulic chamber is its own flexible bag.  Gebauer teaches the location of the hydraulic chamber.  The combination of Gebauer in view Gill results in “said hydraulic chamber is its own separate flexible bag” and “an interior compartment of the chromatography column comprises a hydraulic chamber”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/KARA M PEO/Primary Examiner, Art Unit 1777